DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on April 28, 2021, in which claims 1-21 are presenting for further examination.

Information Disclosure Statement
The information disclosure statement filed on July 11, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of a new ground of rejection necessitated by amendment.
The 35 USC 103 rejection with respect to claims 1-7, 11-15 and 20-24 over Munkes and Mori  and claims 16-19 and further in view of Schoen set forth in the last office action has been withdrawn in light of the new ground of rejection necessitated by amendment.
The 35 USC 112 rejection with respect to claim 17set forth in the last office action has been withdrawn in light of the new ground of rejection necessitated by amendment
The objection with respect to claims 11-24set forth in the last office action has been withdrawn in light of the new ground of rejection necessitated by amendment.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, the claim recites a method, system and computer readable medium comprising a combination of concrete devices (a memory, processor and display, and therefore, a process, machine and manufacture, which are statutory category of invention.
At step 2A, prong one, the each limitation of claims 1, 20 and 21, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) obtaining a query created on a client using a client-side meta-model for creating queries on said client (collecting and manipulating information for evaluation and judgement); (2) translating said query created on said client from a first programming language of said client into a second programming language of a server (analyzing information using evaluation and judgement); and (3) processing, by said server, said translated query in said second programming language to obtain a query result, wherein said server (i) is connected to one or more storage arrays serviced by the server and (ii) employs a server-side meta-model to create queries on said server, and wherein said first programming language and said second programming language comprise different programming languages (displaying certain results of the collection and analysis).
Each of those steps, both individually and as a combination, can be performed by a human, either mentally or with the aid of paper and pencil, which is similar to the claims considered patent ineligible as mental processes (“collecting information, analyzing it, and a method, system and computer readable medium that can be performed by human though alone is merely and abstract idea and is not patent-eligible under 101. Methods, system and computer readable medium which can be performed entirely in the human mind are un-patentable not because there is anything wrong with claiming metal method steps as part of a process containing non-mental steps, but rather because computational method which can be performed entirely in the human mind are the types of method that embody the basic tools of scientific and technological work that are free to all men and reserved exclusively to none. With the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper. The Courts have examined claims that required the use of a computer and still found that the underlying, patent ineligible invention could be performed via pen and paper or a person’s mind.
This judicial exception is not integrated into a practical application. In particular, the claims only recites the additional elements "processing device", "memory", and "non-transitory machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one  non-transitory machine-readable storage medium, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The "non-transitory machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device", does not add a meaningful limitation to the method, and is an extra-solution activity that does not meaningfully limit the claim. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Similarly, the claimed additional elements (i.e., “a non-transitory computer readable medium and method comprising a processor and network connection”) amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible

Nothing in the claims, understood in light of the specification, requires other than off-the-shelf, conventional computer, network, and display technology for gathering, sending and presenting the desired information. The courts have held computer implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking.”).
Accordingly, the examiner sustains the 35 USC 101 rejection of claims 1, 20 and 21 as being directed to patent-ineligible subject matter, as well as independent claims 2-6 with commensurate limitations.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "converting query results to data transfer objects for presentation on said client", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.




3 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein said data transfer objects can be programmed to provide specified data in a translation of an object model instance to said data transfer objects", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein said created queries are strongly typed based on said server-side meta-model and said client-side meta-model", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim
5 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of "wherein a validity of said created queries is 30evaluated at a compile time of a given created query", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of " wherein one or more of said queries created on said client and results of said queries created on said client are translated into said language of said server using code 

Claim 7 includes additional elements “providing a given query to one of a plurality of query executors for processing of said given query, wherein at least one of said query executors comprises a common query executor for a plurality of domains and at least one of said query executors comprises a domain-specific query executor for a particular domain” that integrates into a practical application that render claim 7 eligible under 35 USC 101.
Accordingly, the examiner sustains claim 7 is directed to patent-eligible subject matter, as well as independent claims 8-16 with commensurate limitations.

Claim 17 includes additional elements “obtaining a registration from each of a plurality of applications of a domain specific query executor associated with each of said corresponding plurality of applications; upon receipt of a given query, identifying at least one of said domain specific query executors to handle said given query; and processing said given query using one or more of a common query executor for a plurality of domains and said identified at least one of said domain specific query executor” that integrates into a practical application that render claim 17 eligible under 35 USC 101.
Accordingly, the examiner sustains claim 17 is directed to patent-eligible subject matter, as well as independent claims 18-19 with commensurate limitations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (hereinafter Lee) US Patent No. 2008/0046419 and in view of Marwah et al., (hereinafter Marwah”) US 2012/0054225.
As to claim 1, Lee discloses a method for processing queries, comprising:
obtaining a query created on a client using a client-side meta-model for creating queries on said client (see [0056], fig.9, user submits the query through Query GUI, <find styles of automobile>);
translating said query created on said client from a first programming language of said client into a second programming language of a server (see [0056], fig.9, translating the submitted query to an ontology query in server, translates one or more queries in a natural language format to generate one or more ontology queries which can be understood in terms of said domain model); and
processing, by said server, said translated query in said second programming language to obtain a query result (see fig.9, [0084], returning a query result), and (ii) employs a server-side meta-model to create queries on said server” (see [012], an automotive vehicle ontology is an annotated meta model of the generic product structure, and processes that can execute against such structure),and “wherein said first programming language and said second programming language comprise different programming languages” (since a large number of heterogeneous 
However, Lee does not explicitly disclose the claimed “wherein said server is connected to one or more storage arrays serviced by the server.
On the other hand, Marwah discloses the claimed “wherein said server (i) is connected to one or more storage arrays serviced by the server (see [0026] and [0043], storage management server having connected therein a number of storages for receiving request for data in a storage unit to assist in evaluation of any predicates associated with columns for which ranges have been specified). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Lee to use storage management server to manage storage of data.

As to claim 2, the combination of Lee and Marwah discloses the invention as claimed. In addition, Lee discloses the method of claim 1, further comprising the step of converting query results to data transfer objects for presentation on said client (see [0060], the query result Set is shown to the user for selecting dimensions of interest for the composition).

As to claim 3, the combination of Lee and Marwah discloses the invention as claimed. In addition, Lee discloses the method of claim 2, wherein said data transfer objects can be programmed to provide specified data in a translation of an object model instance to said data result Set from Ontology Query Server and Mapping information from Mapping Server).

As to claim 6, the combination of Lee and Marwah discloses the invention as claimed. In addition, Lee discloses the method of claim 1, wherein one or more of said queries created on said client and results of said queries created on said client are translated into said language of said server using code generation techniques (see [0056], user submits the query through Query GUI, wherein the Ontology Query Generator translates the submitted query to an ontology query in server in N3 format).

As to claim 20, claim 20 is a system for performing the method of claim 1 above. It is rejected under the same rationale.

As to claim 21, claim 21 is a computer program product having stored therein instructions for executing the method of claim 1 above. It is rejected under the same rationale.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (hereinafter Lee) US Patent No. 2008/0046419 and in view of Marwah et al., (hereinafter Marwah”) US 2012/0054225 and further in view of Mori et al., (hereafter “Mori”) US 2006/0195460.
As to claim 4, the combination of Lee and Marwah discloses the invention as claimed, except for the claimed “wherein said created queries are strongly typed based on said server-side meta-model and said client-side meta-model”.
types and associating it with language constructs, wherein this type system is considered to be strongly typed, and wherein all types are known at compile time; and that any type conversions are predictable in their effect).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combine system Lee and Marwah to have a strongly typed query in order to provide a data entity having uniform identity across several disparate applications

As to claim 5, the combination of Lee and Marwah discloses the invention as claimed, except for the claimed “discloses the method of claim 4, wherein a validity of said created queries is evaluated at a compile time of a given created query.
Meanwhile, Munkes discloses the claimed wherein a validity of said created queries is evaluated at a compile time of a given created query (see [0507], defining types and associating it with language constructs, wherein this type system is considered to be strongly typed, and wherein all types are known at compile time; and that any type conversions are predictable in their effect).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combine system Lee and Marwah to evaluate the queries at a compile time in order to provide a data entity having uniform identity across several disparate applications

Allowable Subject Matter
Claims 7-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the claimed features “providing a given query to one of a plurality of query executors for processing of said given query, wherein at least one of said query executors comprises a common query executor for a plurality of domains and at least one of said query executors comprises a domain-specific query executor for a particular domain” in conjunction with other limitations of the dependent claims render claims 7-19 allowable..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,693,917 (involved in managing system resources having relational database is authenticated through preset user roles. The meta data model is created so that the relationships between the elements of the model is defined using trees and graphs in table driven infrastructure. The instance data stored in several tables with table driven infrastructure within relational database, is transformed).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.








/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 12, 2021